UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22263 Exchange Traded Concepts Trust (Exact name of registrant as specified in charter) 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: (405) 778‐8377 Date of fiscal year end: December 31, 2014 Date of reporting period: June 30, 2014 Item 1.Reports to Stockholders. EXCHANGE TRADED CONCEPTS TRUST YieldShares High Income ETF Semi-Annual Report June 30, 2014 (Unaudited) YieldShares High Income ETF Table of Contents Schedule of Investments 2 Statement of Assets and Liabilities 3 Statement of Operations 4 Statement of Changes in Net Assets 5 Financial Highlights 6 Notes to Financial Statements 7 Approval of Advisory Agreements & Board Considerations 14 Disclosure of Fund Expenses 16 Supplemental Information 17 The Fund files its complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Fund’s Forms N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that Exchange Traded Concepts uses to determine how to vote proxies relating to Fund securities, as well as information relating to how the Fund voted proxies relating to Fund securities during the most recent 12-month period ended June 30, is available (i) without charge, upon request, by calling 1-855-796-3863; and (ii) on the Commission’s website at http://www.sec.gov. 1 YieldShares High Income ETF Schedule of Investments June 30, 2014 (Unaudited) Description Shares Fair Value CLOSED-END FUNDS — 99.5% Asset Allocation — 15.0% BlackRock Real Asset Equity Trust $ BlackRock Resources & Commodities Strategy Trust GAMCO Global Gold Natural Resources & Income Trust Nuveen Diversified Currency Opportunities Fund Equity — 56.5% AllianzGI NFJ Dividend Interest & Premium Strategy Fund Alpine Total Dynamic Dividend Fund BlackRock Enhanced Capital and Income Fund BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust Cohen & Steers Limited Duration Preferred and Income Fund Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Tax -Managed Global Buy Write Opportunities Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund Flaherty & Crumrine Preferred Securities Income Fund $ Gabelli Equity Trust Nuveen Equity Premium Opportunity Fund Voya Global Equity Dividend and Premium Opportunity Fund Fixed Income — 28.0% Aberdeen Asia-Pacific Income Fund BlackRock Credit Allocation Income Trust BlackRock Multi-Sector Income Trust Eaton Vance Limited Duration Income Fund MFS Intermediate Income Trust PIMCO Corporate & Income Opportunity Fund PIMCO High Income Fund PIMCO Income Strategy Fund II Wells Fargo Advantage Multi-Sector Income Fund Western Asset Emerging Markets Debt Fund Total Closed-End Funds (Cost $62,023,260) Total Investments — 99.5% (Cost $62,023,260) $ Percentages are based on Net Assets of $64,777,980. As of June 30, 2014, all of the Fund’s investments were considered Level 1 of the fair value hierarchy, in accordance with the authoritative guidance under GAAP. For the period ended June 30, 2014, there have been no transfers between Level 1 or Level 2 assets and liabilities. For the period ended June 30, 2014, there have been no transfers between Level 2 or Level 3 assets and liabilities. For the period ended June 30, 2014, there were no Level 3 investments. The accompanying notes are an integral part of the financial statements. 2 YieldShares High Income ETF Statement of Assets and Liabilities June 30, 2014 (Unaudited) Assets: Investments at Cost $ Investments at Fair Value $ Cash Dividends Receivable Total Assets Liabilities: Payable Due to Adviser Total Liabilities Net Assets $ Net Assets Consist of: Paid-in Capital $ Distributions in Excess of Net Investment Income ) Accumulated Net Realized Gain on Investments Net Unrealized Appreciation on Investments Net Assets $ Outstanding Shares of Beneficial Interest (unlimited authorization — no par value) Net Asset Value, Offering and Redemption Price Per Share $ The accompanying notes are an integral part of the financial statements. 3 YieldShares High Income ETF Statement of Operations For the six-month period ended June 30, 2014 (Unaudited) Investment Income: Dividend Income $ Total Investment Income Expenses: Advisory Fees Total Expenses Net Investment Income Net Realized and Unrealized Gains on Investment: Net Realized Gain on Investments Net Change in Unrealized Appreciation on Investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of the financial statements. 4 YieldShares High Income ETF Statement of Changes in Net Assets Six-Month Period Ended June 30, 2014 (Unaudited) Period Ended December 31, Period Ended April 30, Operations: Net Investment Income $ $ $ Net Realized Gain on Investments and Foreign Currency Transactions Net Unrealized Appreciation on Investments, Foreign Currencies and Translation of Other Assets and Liabilities Denominated in Foreign Currencies Net Increase in Net Assets Resulting from Operations Distributions to Shareholders: Investment Income ) ) ) Capital Gains — ) ) Return of Capital — ) — Total Distributions to Shareholders ) ) ) Capital Share Transactions: Issued Redeemed ) ) ) Increase in Net Assets from Capital Share Transactions Total Increase in Net Assets Net Assets: Beginning of Period — End of Period (Includes Undistributed (Distributions in Excess of) Net InvestmentIncome of $(94,191), $— and $(—) $ $ $ Share Transactions: Issued Redeemed ) ) ) Net Increase in Shares Outstanding from Share Transactions For the period June 11, 2012 (commencement of operations) to April 30, 2013. For the period May 1, 2013 to December 31, 2013. Effective October 15, 2013 the YieldShares High Income ETF changed its fiscal year end to December 31. (See Note 1 in Notes to Financial Statements). The accompanying notes are an integral part of the financial statements. 5 YieldShares High Income ETF Financial Highlights Selected Per Share Data & Ratios For the six-month period ended June 30, 2014 (Unaudited) and the periods ended December 31, 2013 and April 30, 2013 For a Share Outstanding Throughout the Period Net Asset Value, Beginning of Period Net Investment Income* Net Realized and Unrealized Gain on Investments Total from Operations Dividends from Net Investment Income Distributions from Realized Capital Gains Return of Capital Total Dividends and Distributions Net Asset Value, End of Period Total Return Net Assets End of Period Ratio of Expenses to Average Net Assets Ratio of Net Investment Income to Average Net Assets Portfolio Turnover(2) YieldShares High Income ETF† 2014** $ ) $
